Citation Nr: 1530460	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  98-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 8, 2010 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to February 1972.  He also had active duty for training (ACDUTRA) from October 20, 1991, to November 16, 1991; April 29, 1992, to May 16, 1992; and June 11, 1994, to June 25, 1994; and 19 days of unverified ACDUTRA during the period from April 1, 1972, to March 31, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for hypertension.  The RO in St. Petersburg, Florida, currently has jurisdiction. 

The Board remanded this matter in May 2000, February 2007, August 2010, and February 2012, for the purposes of obtaining additional evidence, verifying the Veteran's periods of service, and scheduling a VA examination to determine the nature and etiology of the Veteran's hypertension.  

In a July 2012 decision, the Board denied service connection for hypertension, to include as secondary to PTSD.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the July 2012 decision with respect to the denial of service connection for hypertension, which was granted in a March 2013 Order.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from May 2000 through February 2013.  A review of the documents in VBMS reveals the March 2013 JMR.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required.

Service Connection

The Veteran is seeking service connection for hypertension, to include as secondary to his service-connected PTSD.  

In September 2011, a VA examiner determined that she was "not aware [of] medical literature that substantiates a claim that PTSD permanently elevates blood pressure."

In a January 2012 Written Brief Presentation, the Veteran's representative noted that "there [were] at least 85 total posted studies posted on the VA PILOTS database establishing not just epidemiological links between PTSD and hypertension, but also the biochemical level... showing how PTSD can cause and aggravate hypertension."  He also provided citation to an American College of Cardiology Consensus Report on hypertension and stress in support of the Veteran's contention of a causal relationship between his service-connected PTSD and claimed hypertension.

In the March 2013 JMR, the parties agreed that the Board erred in failing to respond to the arguments and the evidence referenced in the January 2012 brief.  

Based on the parties' findings as noted in the JMR, a remand is necessary to obtain a medical nexus opinion that takes into consideration the medical studies cited in the Veteran's January 2012 brief.  

Furthermore, while the VA examination report addressed the possible relationship between the Veteran's hypertension and his active service, and between PTSD and his service-connected PTSD; an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for this reason as well.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, a review of the record shows that the Veteran has been receiving VA treatment through the San Juan, Puerto Rico, VA facility since August 1996.  The most recent VA medical records in the record are dated in March 2012.  Given the need to remand for an addendum opinion, any outstanding VA medical records dated after March 2012 should be obtained for consideration in the Veteran's appeal.  The Veteran should also be given an opportunity to identify any additional VA treatment or non-VA healthcare provider who has treated him for his hypertension.  Thereafter, all identified records should be obtained for consideration.

Manlincon

In May 2010, the RO awarded service connection for PTSD, effective from May 8, 2010.  In October 2010, the Veteran submitted the following statement,

This statement is to support my claim dated back to 8/17/95 Dpt of V.A. Regional Office St. Pete, FL 33731 for nervous disorder and to ask why I was not paid from the date that I made the claim when I got my medical discharge from the Florida Army National Guard.

In a February 2012 remand and in a July 2012 decision, the Board referred this matter to the AOJ for clarification of the Veteran's intent as to this statement.  See 38 C.F.R. § 19.26(b).  However, a review of the claims file reveals that no action has been taken in this regard and the RO has not since clarified whether the Veteran intended the October 2010 statement to serve as a notice of disagreement (NOD) to the May 2010 rating decision.  

The Board finds that the Veteran's October 2010 statement constituted a timely NOD with respect to the effective date assigned for the grant of service connection for PTSD.  See 38 C.F.R. § 20.201.  As such, upon remand, the AOJ must issue a statement of the case addressing this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case on the issue of entitlement to an effective date earlier than May 8, 2010 for the grant of service connection for PTSD.  Advise the Veteran and his representative of the time period in which to perfect an appeal of this issue.  If and only if, an appeal of this issue is perfected in a timely fashion, return this issue to the Board for its review, as appropriate.

2.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his hypertension.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records from the San Juan facility dated from March 2012 to the present.  

All reasonable attempts should be made to obtain any identified records.  If identified records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, return the claims file to the VA examiner who conducted the August 2011 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the August 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, the examiner is to offer opinions for the following questions:

a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected PTSD?

b) Is it at least as likely as not that the Veteran's hypertension is aggravated beyond the normal progress by his service-connected PTSD?  

In answering a) and b), the examiner is to address the assertions raised and evidence cited to in the Veteran's January 2012 brief regarding the estimated 85 posted studies posted on the VA PILOTS database and the American College of Cardiology Consensus Report on hypertension and stress.

c) Is it at least as likely as not that the Veteran's hypertension had onset in service, or is otherwise etiologically related to service, to include as a result of his presumed in-service exposure to herbicides.  In this regard, the examiner is to consider the latest findings from the National Academies of the Sciences updates to Agent Orange, as the Academy has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The examiner must provide a detailed rationale for all opinions.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner must explain why this is so.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




